Citation Nr: 1619920	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity.

2.  Entitlement to an increased rating for residuals of forehead and lip lacerations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1988 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the Board at a December 2015 hearing.  The hearing transcript is associated with the claims file.  

Five issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): increased rating for residuals of left thumb laceration (April 7, 2008 VA Form 119); increased rating for posttraumatic stress disorder (PTSD) (statement received April 30, 2009);  increased rating for undiagnosed illness with nausea and vomiting (statement received April 30, 2009); service connection for chin scar (statement received April 30, 2009); increased rating for headaches (statement received July 22, 2009).  The Board does not have jurisdiction over these issues, therefore they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to further develop the record and provide the Veteran a statement of the case (SOC) related to his claim for an increased rating of forehead and lip laceration residuals.  In a June 2013 VA Form 9 and at the December 2015 hearing, the Veteran reported that he experienced back problems while in school from February 1992 to December 1994 and stated that he sought treatment at the West Los Angeles VA Medical Center (VAMC).  Although the claims file contains some records from this period, it is unclear whether these are the complete records; thus, VA must attempt to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran testified at the hearing that he mainly received treatment at the West Los Angeles VAMC, which implies he has some private medical records, currently unassociated with the file.  This is consistent with 1998 VAMC records, which reference worker's compensation benefits and physical therapy following a 1995 back injury.  Because the claims file lacks private medical records related to this claim as well as worker's compensation documents, the Veteran should be given an opportunity to provide these records or authorize VA to obtain them.  See 38 U.S.C.A. § 5103A(b).

Finally, a remand is necessary to follow the proper procedural requirements for the Veteran's increased rating claim regarding forehead and lip laceration residuals.  The Veteran has filed two notices of disagreement (NODs) - received July 19, 2006 and April 30, 2009 - associated with two separate claims for increased ratings for this condition.  Thus, a remand is required to provide the Veteran with an SOC for his residuals of forehead and lip laceration claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the West Los Angeles VAMC, to include complete records from February 1992 to December 1994 as well as any other records not currently associated with the claims file.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.
2.  Contact the Veteran and request that he identify any private medical treatment received for his intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity.  In addition, ask that he provide a release allowing VA to obtain records pertaining to his worker's compensation benefits.

Provide the Veteran with medical release forms and request that he complete them to authorize VA to obtain complete medical records from any private medical providers.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file. All efforts to obtain the records must be documented in the claims file.
 
3.  Issue an SOC to the Veteran on the issue of entitlement to an increased rating claim for residuals of forehead and lip laceration.   The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

4.  Readjudicate the claim for intervertebral disc syndrome with degenerative arthritis changes and peripheral nerve deficit of the right extremity.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



